DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the claims filed 04/30/2020. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show: "A convection/radiation air conditioning terminal, comprising a heat pipe; wherein one end of the heat pipe is connected to a first heat exchange pipeline, and the other end of the heat pipe is connected to a second heat exchange pipeline; the heat pipe comprises a plurality of first microchannels… and a plurality of second microchannels… the first microchannels are each internally provided with a first heat exchange working medium, and the second microchannels are each internally provided with a second heat exchange working medium" recited in claims 1 and 7. The closest prior art of record (Sauciuc—US 9,612,060) discloses a convection/radiation air conditioning terminal, comprising a heat pipe connected to heat exchange pipelines including microchannels with many of the limitations claimed, but not including a heat pipe comprising a plurality of first microchannels… and a plurality of second microchannels… internally provided with a first and second heat exchange working medium as claimed. Although it is well known to provide the combination of a heat pipe comprising first and second heat exchange working mediums (Lee—US 2016/0131435), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the convection/radiation air conditioning terminal, comprising a heat pipe comprising a plurality of first microchannels… and a plurality of second microchannels… internally provided with a first and second heat exchange working medium as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leland et al. (US 6,216,343)—microchannel heat pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763